DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Dalmia et al. (US 10,797,394) (figure 22) disclose a user equipment (UE) (smart phone 151) comprising: a display (182) at least partially forming a front surface of the UE; a cover (176) at least partially forming a side surface of the UE; a transceiver (a transceiver inherently included within a circuit board 101 and other component 129 in order for the smart phone 151 to perform communication) disposed in a space surrounded by the cover and configured to transmit a signal including a vertical polarization element and a horizontal polarization element (column 13, line 52 – column 14, line 34; and column 20, lines 3-31); and an antenna array (100) electrically connected with the transceiver (column 4, lines 40-57). And Rodriguez-Cano et al. (US 10,886,977) (figure 2) disclose a UE (mobile device 200; column 2, line 62 -column 3, line 19) comprising a cover including a plurality of electromagnetic strips (metal strips 112; column 3, line 66 – column 4, line 14). However, Dalmia et al. and Rodriguez-Cano et al. fail to further disclose the UE above wherein the antenna disposed in the space such that, when viewed in a direction substantially perpendicular to the side surface, the antenna array is substantially non-overlapped with the cover, and wherein the vertical polarization element or the horizontal polarization element of the signal transmitted from the transceiver to an outside of the UE through the antenna array is substantially perpendicular to at least one of the plurality of electromagnetic strips.
Regarding independent claim 11, Dalmia et al. (figure 22) disclose a method of operating a user equipment (UE) (smart phone 151), the method comprising: transmitting, by a transceiver (a transceiver inherently included within a circuit board 101 and other component 129 in order for the smart phone 151 to perform communication) disposed in a space surrounded by a cover of the UE, a signal including a vertical polarization element and horizontal polarization element, the cover (176) at least partially forming a side surface of the UE (column 13, line 52 – column 14, line 34; and column 20, lines 3-31), wherein an antenna array (100) is electrically connected with the transceiver (column 4, lines 40-57). And Rodriguez-Cano et al. (figure 2) disclose a method of operating a UE (mobile device 200; column 2, line 62 -column 3, line 19), the method comprising a cover including a plurality of electromagnetic strips (metal strips 112; column 3, line 66 – column 4, line 14). However, Dalmia et al. and Rodriguez-Cano et al. fail to further disclose the method above wherein the antenna array disposed in the space such that, when viewed in a direction substantially perpendicular to the side surface, the antenna array is substantially non-overlapped with the cover, and wherein the vertical polarization element or the horizontal polarization element of the signal transmitted from the transceiver to an outside of the UE through the antenna array is substantially perpendicular to at least one of the plurality of electromagnetic strips.
Claims 2-10 and 12-20 are allowed for being dependent on claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong et al. (US 9,325,066) disclose a communication device including a ground plane and an antenna element, the antenna element, disposed at the notch, has at least a first operating frequency band and a second operating frequency band, the antenna element includes a first conductive portion and a second conductive portion.
Murdock et al. (US 10,044,111) teach a mobile device including a dual-polarized antenna array utilizing horizontal and vertical polarizations to achieve polarization diversity.
Henry et al. (US 10,205,212) disclose methods and apparatus for adjusting a phase of electromagnetic waves of smart phones and other electronic devices including an antenna array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645